Name: Commission Regulation (EEC) No 1625/78 of 12 July 1978 amending Regulation (EEC) No 1722/77 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 7. 78 Official Journal of the European Communities No L 190/ 17 COMMISSION REGULATION (EEC) No 1625/78 of 12 July 1978 amending Regulation (EEC) No 1722/77 laying down common detailed rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and move ­ ment of products bought in by an intervention agency f1), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (2), as last amended by Regulation (EEC) No 557/76 (3), and in particular Article 6 thereof, Whereas the third indent of Article 5 (2) of Commis ­ sion Regulation (EEC) No 1722/77 of 28 July 1977 (&lt;) refers to the provisions of the third subparagraph of Article 12 ( 1 ) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1392/78 (6); whereas those provisions have been replaced by a text comprising two subparagraphs ; whereas Article 5 (2) of Regulation (EEC) No 1722/77 must therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 In the third indent of Article 5 (2) of Regulation (EEC) No 1722/77 the words 'the provisions of the third subparagraph of Article 12 ( 1 ) of Regulation (EEC) No 1380/75' are replaced by 'the third and fourth subparagraphs of Article 12 ( 1 ) of Regulation (EEC) No 1380/75'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 128, 24. 5. 1977, p. 1 . (2) OJ No L 106, 12. 5. 1971 , p. 1 . (3) OJ No L 67, 15. 3 . 1976, p. 1 . (*) OJ No L 189, 29. 7. 1977, p. 36. (*) OJ No L 139, 30. 5. 1975, p. 1 . (6) OJ No L 167, 24. 6. 1978, p. 53.